DETAILED ACTION
This Office Action is responsive to the amendment filed on 9/16/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masumoto et al, JP2007-091933.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference (for claims 1-3, 5-11).
As discussed in the previous Office Action, Masumoto discloses a composition comprising 2 to 99% by weight of a polybutene-based polyolefin and 1 to 98% by weight of a polypropylene-based polyolefin.
Regarding claimed component A: The prior art polybutene-based polyolefin is characterized by a Tm less than or equal to 128 °C (¶0021). Further note that Masumoto 
Regarding claimed component B: As discussed in the previous Action, the polypropylene-based polyolefin may be a block copolymer comprising less than 10% by weight of an olefin comonomer such as ethylene and (deduced) greater than 90% by weight propylene and is characterized by a Tm of 155 °C or less (¶0023, 0026). The prior art polypropylene-based polyolefin therefore corresponds to claimed component B (for claims 1, 16, 17, 19). Masumoto exemplifies the use of homopolymers having a melt flow rate in the range of 2 to 2 g/10 min (for claim 13) (¶0060-0067).
Masumoto does not particularly point to the production of a composition having the claimed melting point properties.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art teaches the production of a composition comprising chlorinated polyolefins, wherein the ranges taught by the prior art overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the claimed composition in view of the teachings of Masumoto.

Response to Arguments
The rejection over Ishikura et al, US2009/0246547, is withdrawn in view of the amendment to independent claim 1.
The rejection over Mitsui et al, JP2001-226545, is withdrawn in view of the amendment to independent claim 1.
The rejection over Kimura et al, US5539043, is withdrawn in view of the amendment to independent claim 1.
The rejection over Chaudhry et al, published in Polymer Engineering and Science vol. 54(1), is withdrawn in view of the amendment to independent claim 1.
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive with respect to the rejection over Masumoto.
Applicant alleges that the prior art does not teach the claimed invention because it does not teach the production of a composition comprising claimed component (A). Applicant argues that claimed component A is required to contain at least 60 mass% polypropylene-derived units, whereas Masumoto taches that the polybutene-based polyolefin of the prior art composition contains propylene in an amount less than 30% by weight.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not required to meet the scope of claimed invention.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claim 1 has been amended to state the following.

    PNG
    media_image1.png
    68
    583
    media_image1.png
    Greyscale

Note the inclusion of the word “if” in the newly added limitation. The claimed invention states that component A is required to contain 60% by mass or more propylene-derived units if it is a copolymer; similar language is used in newly added claims 14 and 15. Note, however, that the claims as currently written do not contain any language that requires component A to be a copolymer.
The claimed invention broadly states that component A is a polyolefin resin having a melting point (Tm) in the range of 90 to 160 °C. This limitation reads on the use of any olefin-based homopolymer having the required Tm. As noted earlier in this Action, Masumoto teaches the use of a butene homopolymer as the prior art polybutene-based polyolefin (¶0017). It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). The prior art use of a butene homopolymer corresponds to claimed component A which is not a copolymer; it therefore would have been obvious to one of ordinary skill in the art to prepare the claimed composition in view of the teachings of Masumoto. The rejection is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765